Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on November 11, 2020 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG et al. (U.S. Publication No. 2014/0297899 A1), hereafter referred to as CHANG’899.
	Referring to claim 4, CHANG’899, as claimed, a communication apparatus (see Fig. 1A) including an interface conforming to USB 3.0 standard (USB 3.0, see para. [0024]), comprising:
establishing a connection between USB interface controller and wireless network access point 3, see para. [0020]) by driving the interface using a USB 2.0 driver (USB 2.0, see paras. [0025] and [0026]);
a determination unit configured to determine a frequency band used by the wireless communication unit (determine the network frequency band 30, see paras. [0020]-[0022]); and
a control unit configured to discriminate, based on a determination result of the determination unit, whether driving of the interface is to be continued using the USB 2.0 driver or the driving of the interface is to be switched to driving using a USB 3.0 driver, and control the driving of the interface based on the discrimination result (determine the network band used and determine therefrom the USB transmission specification, see paras. [0033] and [0026]).
As to claim 5, CHANG’899 also discloses the control unit is configured to drive, if the frequency band used by the wireless communication unit included in the external radio module is a 2.4 GHz band, the interface using the USB 2.0 driver (controller uses USB 2.0 operation mode to reduce interference to data transmission of the wireless network when wireless band is 2.4Ghz, see para. [0025]), and drive, if the frequency band used by the wireless communication unit included in the external radio module is a 5 GHz band, the interface using the USB 3.0 driver (USB 3.0 when the wireless band is within 4.5Ghz-6.0Ghz, see paras. [0026] and [0024]).
Note claims 11 and 13 recite similar limitations of claim 4. Therefore they are rejected based on the same reason accordingly.
Referring to claim 14, CHANG’899, as claimed, a communication apparatus (see Fig. 1A) including an interface (USB network interface, see para. [0019], [0020] and Fig. 1), comprising:
a processing unit configured to, when an external radio module has been connected to the interface, activate a wireless communication unit included in the external radio module via establishing a connection between USB interface controller and wireless network access point 3, see para. [0020]) in a first operation mode;
a determination unit configured to determine a frequency band used by the wireless communication unit after activating the wireless communication unit included in the external radio module via the interface in the first operation mode (determine the network frequency band 30, see paras. [0020]-[0022]); and 
a control unit configured to, in a case where the frequency band used by the wireless communication unit is interfered with by the frequency for driving the interface in a second operation mode, keep the connection with the external radio module via the interface in the first operation mode while, in a case the frequency band used by the wireless communication unit is not interfered with by the frequency for driving the interface in a second operation mode, reconnect with the external radio module via the interface in the second operation mode (an operation frequency falls outside the network band 30 and thus the operation frequency of the bus will not interfere with the data transmission between the network interface and the wireless network access point; if the operation frequency of the operation mode causes greater interferences to network signals, then the network operates in a second mode; if the operation frequency causes no interference to the network signals, then the first operation mode can be maintained, see paras. [0022], [0024]-[0026]).
Note claims 15 and 16 recite similar limitations of claim 14. Therefore they are rejected based on the same reason accordingly.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG’899 in view of CHU (U.S. Publication No. 2014/0044113 A1), hereafter referred to as CHU’113.
As to claim 6, CHANG’899 discloses all the claimed limitations except a display unit configured to display a menu through which a user can select whether the wireless communication unit activated by the processing unit is to be activated in an access point mode or to be activated in a client mode in an infrastructure mode, wherein the control unit is further configured to perform driving control on the wireless communication unit in a selected mode instructed by a user through the displayed menu.
CHU’113 discloses a display unit configured to display a menu through which a user can select whether the wireless communication unit activated by the processing unit is to be activated in an access point mode or to be activated in a client mode in an infrastructure mode (a user interface that allows a user to select between a client mode and an access point mode, see paras. [0008], [0015], and [0028]), wherein the control unit is further configured to perform driving control on the wireless communication unit in a selected mode instructed by a a user interface to select between a client mode and an access point mode, see paras. [0008], [0015], and [0028]).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHANG’899’s invention to comprise a display unit configured to display a menu through which a user can select whether the wireless communication unit activated by the processing unit is to be activated in an access point mode or to be activated in a client mode in an infrastructure mode, wherein the control unit is further configured to perform driving control on the wireless communication unit in a selected mode instructed by a user through the displayed menu, as taught by CHU’113, in order to complete a connection setting of wireless network without the requiring long installation times thus increasing setup experience (see paras. [0005] and [0017]).
As to claim 7, CHANG’899 also discloses all the limitations except a retrieving unit configured to retrieve an access point using the wireless communication unit activated by the processing unit, wherein the display unit displays the access point retrieved by the retrieving unit as being in a client mode in the infrastructure mode.
CHU’113 discloses a retrieving unit configured to retrieve an access point using the wireless communication unit activated by the processing unit, wherein the display unit displays the access point retrieved by the retrieving unit as being in a client mode in the infrastructure mode (selecting access point from access point list 310 on a display unit, see Fig. 3A-B and para. [0039]).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHANG’899’s invention to comprise a retrieving unit configured to retrieve an access point using the wireless communication unit activated by the processing unit, wherein the display unit displays the access point retrieved by the retrieving unit as being in a client mode in the infrastructure mode, as taught by CHU’113, in see paras. [0005] and [0017]).
As to claim 8, CHANG’899 discloses when wireless network uses a 5 GHz frequency band the interface uses the USB 3.0 driver (USB 3.0 when the wireless band is within 4.5Ghz-6.0Ghz, see paras. [0026] and [0024]).
However, CHANG’899 does not appear to teach menu items to be displayed by the display unit include WPS (Wi-Fi Protected Setup).
CHU’113 discloses menu items to be displayed by the display unit include WPS (Wi-Fi Protected Setup) (WPS Wi-Fi Protected Setup, see para. [0006]).
Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CHANG’899’s invention to comprise menu items to be displayed by the display unit include WPS (Wi-Fi Protected Setup), as taught by CHU’113, in order to complete a connection setting of wireless network without the requiring long installation times thus increasing setup experience (see paras. [0005] and [0017]).
As to claim 9, CHU’113 discloses an image capturing unit (network camera, network video recorder, or smart phone, see paras. [0009] and [0010]).


Response to Arguments

Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
Applicant argued that “CHANG’899 does not teach determining a frequency band used by the wireless communication unit and, depending on the determined frequency, switching from a USB 2.0 driver to a USB 3.0 interface driver.” (Pages 9-10 of Applicant’s Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, CHANG’899 discloses a determination unit configured to determine a frequency band used by the wireless communication unit (determine the network frequency band 30, see paras. [0020]-[0022]); and
a control unit configured to discriminate, based on a determination result of the determination unit, whether driving of the interface is to be continued using the USB 2.0 driver or the driving of the interface is to be switched to driving using a USB 3.0 driver, and control the driving of the interface based on the discrimination result (determine the network band used and determine therefrom the USB transmission specification, see paras. [0033] and [0026]).  CHANG’899’s invention determines that the operation frequency falls outside the network band 30 so that the operation frequency will not interfere with the data transmission between the network interface and the wireless network access point.  If the operation frequency of the operation mode causes greater interferences to network signals, as compared to the operation frequency of second operation mode, then the network operates in the second operation mode.  If the operation frequency causes no interference to the network signals, then the first operation  (see paras. [0022], [0024]-[0026]).   Interferences that are possibly caused to the network signals by the frequency band can be avoided (see para. [0033]). Applicant is suggested to clarify the driving of the interface when a particular frequency band is used by the wireless communication unit.
In summary, CHANG’899 and CHU’113 teach the claimed limitations as set forth.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185